         Case: 3:18-cv-01016-jdp Document #: 51 Filed: 11/16/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

 ALPHONCY DANGERFIELD AND
 JEFFREY LOVE,

         Plaintiffs,                                 Case No. 18-cv-1016-jdp

    v.

 CAPTAIN GARDNER, WARDEN
 GARY BOUGHTON, LT. LEFFLER,
 AND MS. LEMIEUX,

         Defendants.


                            JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




         /s/                                             11/16/2020
         Peter Oppeneer, Clerk of Court                        Date
